Citation Nr: 0006922	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  95-21 677	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

2.  Entitlement to service connection for diabetes.  

3.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from March 19, 1978, 
to June 26, 1978, from August 6, 1979, to August 5, 1983, 
from November 27, 1987, to June 30, 1988, and from June 23, 
1991, to November 10, 1991.  

This matter ostensibly comes before the Board of Veterans' 
Appeals (Board) from an April 1994 rating decision of the RO 
which denied service connection for diabetes and a skin rash, 
and found that no new and material evidence had been 
presented to reopen a claim of service connection for a right 
knee disorder.  In July 1998, the Board remanded this case 
for further action by the RO.  


FINDINGS OF FACT

1.  An April 1994 RO rating decision denied the veteran's 
claims of service connection for diabetes and a skin 
disorder, and found that the new and material evidence had 
not been presented to reopen a claim of service connection 
for a right knee disorder; notice of these decisions was 
issued on May 10, 1994; the veteran expressed disagreement 
later in May 1994; the RO issued a statement of the case 
(SOC) on June 9, 1994.  

2.  A substantive appeal was not filed until June 20, 1995.  


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the April 
1994 RO rating decision which denied claims of service 
connection for diabetes and a skin disorder, and found that 
new and material evidence had not been submitted to reopen a 
claim of service connection for a right knee disorder.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Pursuant to applicable law and regulation, an 
appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, a timely filed substantive 
appeal received in response to a SOC.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (1999).  

A veteran's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet.App. 127, 129 (1991).  A substantive appeal 
must consist of a properly completed VA Form 9 (substantive 
appeal) or other correspondence containing the necessary 
information.  If the SOC addresses several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues, or must 
specifically identify the issues appealed.  Proper completion 
and filing of a substantive appeal are the last actions a 
claimant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202.  

The claimant has one year from the date of notification of 
the rating decision to file a NOD to initiate the appeal 
process.  38 U.S.C.A. § 7105(b)(1).  In order to complete the 
appeal, however, a claimant must file a substantive appeal 
within sixty days of the mailing date of the SOC, or within 
the one-year period following notification of the rating 
decision, whichever is later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b).  See Roy v. Brown, 5 Vet.App. 554, 556 
(1993).  

In the veteran's case, an April 1994 RO rating decision 
denied the veteran's claims of service connection for 
diabetes and a skin disorder, and found that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a right knee disorder.  The RO then issued 
written notice of the denial by correspondence dated May 10, 
1994.  A timely NOD was received on May 24, 1994.  Additional 
VA treatment records were obtained at the RO, and various 
periods of active military service were verified with 
appropriate documentation.  On June 9, 1994, a SOC was 
issued, along with a letter explaining to the veteran his 
appellate rights.  

On June 20, 1995, the veteran filed a substantive appeal as 
to the April 1994 RO decision.  However, the June 20, 1995 VA 
form 9 was filed more than one year after the veteran had 
been notified of the RO's April 1994 denial, and more than 60 
days after the issuance of the June 1994 SOC.  Consequently, 
no timely appeal is of record, as to the April 1994 RO 
denial.  Additionally, there is no suggestion in the record 
that the veteran filed a timely request for extension of time 
in which to file an appeal.  38 C.F.R. § 20.303 (1999).

As the veteran has failed to perfect a timely appeal with 
respect to the RO's April 1994 denial of claims of service 
connection for diabetes and a skin disorder, and the RO's 
decision that new and material evidence had not been 
submitted to reopen a claim of service connection for a right 
knee disorder, the Board does not have jurisdiction to review 
the claims.  Accordingly, pursuant to the Board's authority 
under 38 U.S.C.A. § 7105(d)(3), these claims must be 
dismissed for failure to file a timely substantive appeal.  


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

